Citation Nr: 0601916	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  00-12 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for vasomotor or allergic 
rhinitis from April 26, 1999 to May 10, 2004, and to a rating 
in excess of 30 percent thereafter.


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a July 2000 rating decision 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Los Angeles, California, which denied the veteran's 
claim for a compensable rating for vasomotor rhinitis.  By 
rating decision in July 2004, the Appeal Management Center 
(AMC) granted an increase to 30 percent.  As correctly 
pointed out by the AMC at the time, the 30 percent rating 
represents the maximum schedular evaluation allowed under the 
diagnostic code for allergic or vasomotor rhinitis.  See 38 
C.F.R. § 4.97, Diagnostic Code 6522 (2005).  However, the 
effective date assigned for the increase was May 11, 2004, 
which leaves the issue of entitlement to a compensable rating 
from April 26, 1999 (date of receipt of current reopened 
claim) to May 10, 2004 in appellate status.  Moreover, the 
veteran submitted a statement in September 2004, indicating 
that he continued to disagree with the current rating for his 
rhinitis.  He referred to functional impairment associated 
with his rhinitis and claimed that a higher rating is 
warranted.  A rating in excess of 30 percent is possible 
under the criteria for assigning an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
this matter was remanded to the RO.  The purpose of that 
remand was met and the appeal is ready for appellate 
consideration.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's vasomotor or allergic rhinitis was 
manifested by occasional congestion without nasal polyps, 
obstruction of nasal passages, or periods of incapacitation 
prior to May 11, 2004.

3.  The veteran's vasomotor or allergic rhinitis is currently 
manifested by greater than 50-percent obstruction of nasal 
passage on both sides and polyps.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for vasomotor or 
allergic rhinitis from April 26, 1999 to May 10, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.97, 
Diagnostic Code 6522 (2005).

2.  The requirements for a rating in excess of 30 percent for 
vasomotor or allergic rhinitis after May 10, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Code 
6522 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 2000 and July 2004 rating 
decisions; the February 2000 Statement of the Case; the 
October 2005 Supplemental Statement of the Case; the June 
2005 Board Remand; and letters sent to the veteran by the RO, 
to include the VCAA letter in April 2004, adequately informed 
him of the information and evidence needed to substantiate 
his claim for a higher rating or ratings for his rhinitis, 
and complied with VA's notification requirements.  The 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  The Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claim for an increased rating for vasomotor rhinitis, and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals for 
Veterans' Claims (Court) held that, for claims filed before 
the enactment of the VCAA (November 9, 2000), such as the one 
currently before the Board, a VCAA notice must be provided to 
a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  VCAA notice was not provided to the veteran before 
the RO decision that is the subject of this appeal.  However, 
the RO decision that is the subject of this appeal was issued 
in July 2000, several months before the enactment of VCAA.  
The RO obviously could not inform the veteran of law that did 
not exist. Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.

Here, the Board finds that VCAA was not in existence at the 
time of the July 2000 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for an 
increased rating for rhinitis, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its April 2004 VCAA 
notice, Statement of the Case and Supplemental Statements of 
the Case, the RO informed the veteran of the evidence already 
of record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102 (2005); Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, VA General Counsel has held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non- 
prejudicial error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran and asked him to identify all medical providers who 
treated him for rhinitis.  The RO has obtained all identified 
evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran underwent VA examinations in November 1999 and 
May 2004.  The Board finds these evaluations provided 
sufficient findings upon which to determine the severity of 
the veteran's rhinitis during the periods of time at issue.  
There is no duty to provide another examination or medical 
opinion.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran. 
Bernard, supra.

Factual Background

VA out-patient clinic records show that the veteran was seen 
in July 1998 for evaluation of pressure at the front of his 
head and excess sneezing.  He indicated that he believed his 
sinus problems had worsened over the past week and that he 
had tried multiple medications without relief.  A Beconase 
nasal inhaler and oral medication were prescribed.   

The veteran underwent a VA examination in November 1999.  
Relevant history obtained at that time included significant 
sinus problems of three months duration, to include drainage 
into the right ear.  He indicated that he averaged an attack 
a month and described a frequent runny noise productive of 
yellowish mucus.  He denied fevers, sweats or chills.  He 
said that he took Sinutab.  He did not report any primary 
difficulty breathing, although his ears were irritated.  The 
veteran also gave a history of daily sore throat and 
irritation, partially relieved by throat lozenges.  Physical 
examination showed no ear discharge, sinus tenderness or 
obvious nasal polyps.  There was no nasal discharge or nasal 
obstruction, nor was there any hyperemia or inflammation of 
the nasal mucosa.  X-rays of the parasinuses revealed 
hypertrophic turbinates.  The pertinent diagnosis was 
recorded as vasomotor rhinitis.  The examiner reiterated the 
veteran's history of frequent sinus drainage with ear and 
throat symptoms and added that the examination showed no ear 
pathology.

The veteran underwent a VA examination in May 2004.  He gave 
a history of chronic nasal congestion alternating between the 
right and left naris.  He indicated on the day of examination 
his right naris was "stopped up".  He said that the last 
treatment he received for sinusitis was one and one-half 
years ago.  The veteran also gave a history of intermittent 
rhinorrhea and nasal discharge draining into his throat.  
Physical examination of the nose showed that the right naris 
was congested.  The mucosa was moist and not inflamed.  There 
were lage polyps bilaterally with the right greater than the 
left at approximately 75 to 80 percent obstruction on the 
right and 60 to 70 percent on the left.  Physical examination 
of the throat was normal and there was no evidence of 
rhinitis or rhinorrhea.  X-rays were not deemed necessary by 
the examiner.  The pertinent diagnosis was recorded as nasal 
polyps, mostly secondary to allergic rhinitis, mildly 
disabling.  The examiner added that the more accurate 
diagnosis was allergic versus vasomotor rhinitis productive 
of mild disability.





Law and Regulations

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule). See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).  

In this case, the RO denied the veteran's claim for a 
compensable rating for vasomotor rhinitis, but in a 
subsequent rating action during this appeal, the AMC granted 
an increase to 30 percent, effective from May 11, 2004.  
Hence, the issues that remain are whether a compensable 
rating is warranted for vasomotor rhinitis from April 26, 
1999 to May 10, 2004, and whether a rating in excess of 30 
percent is warranted thereafter.

In reviewing the rating schedule, the Board finds that there 
is a diagnostic code directly on point, which was also 
considered by the RO.  Under Diagnostic Code 6522, a 10 
percent evaluation is assignable for allergic rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A 30 percent evaluation is assignable for allergic 
rhinitis with polyps.  See 38 C.F.R. § 4.114, Diagnostic Code 
6522 (2005).

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

Analysis

The VA examination in November 1999 showed that the veteran's 
rhinitis was symptomatic but there were minimal abnormal 
objective findings.  There was no indication on physical 
examination of nasal polyps or obstruction of nasal passages. 
Under such circumstances, a compensable rating is not 
warranted under Diagnostic Code 6522.  The Board is cognizant 
of the inherent unfairness in rendering a decision regarding 
the severity of a condition based upon an isolated 
examination when the disease is characterized by periods of 
exacerbations and remissions.  However, in this case there is 
a paucity of out-patient clinic or other medical evidence 
reflecting treatment for rhinitis since the late 1990s, and 
what little medical information that is available does not 
show rhinitis manifested by nasal polyps or obstruction of 
nasal passages prior to the VA examination in May 2004. 

The May 2004 VA examination showed nasal obstruction and 
polyps, which the RO recognized in granting a 30 percent 
rating effective from the date of that evaluation.  The 
current rating of 30 percent is the maximum evaluation 
allowed under Code 6522.  The question of whether a referral 
for an extraschedular rating is addressed below.  

As to the schedular criteria, in summary, the veteran's 
vasomotor or allergic rhinitis was manifested by occasional 
congestion without nasal polyps, obstruction of nasal 
passages, or periods of incapacitation prior to May 11, 2004.  
His vasomotor or allergic rhinitis is currently manifested by 
greater than 50-percent obstruction of nasal passage on both 
sides and polyps.  Accordingly, the criteria for a 
compensable rating for rhinitis from April 26, 1999 to May 
10, 2004, have not been met and the current 30 percent rating 
is the maximum evaluation allowed under the applicable 
scheduler criteria.  38 C.F.R. § 4.97, Diagnostic Code 6522.

As the preponderance of the evidence is against the claim for 
a compensable scheduler rating for vasomotor or allergic 
rhinitis, from April 26, 1999 to May 10, 2004, and to a 
scheduler rating in excess of 30 percent thereafter, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005). The Board, as 
did the RO (see supplemental statement of the case dated in 
October 2005), finds that the evidence of record relating to 
the entire appeal period does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his allergic or vasomotor rhinitis has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating for either disability on appeal 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for vasomotor or allergic 
rhinitis from April 26, 1999 to May 10, 2004 is denied.

Entitlement to a rating in excess of 30 for vasomotor or 
allergic rhinitis after May 10, 2004 is denied.




____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


